                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KEVIN POULSEN,                                   Case No. 17-cv-03531-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         ATTORNEY FEES
                                   9

                                  10       DEPARTMENT OF DEFENSE, et al.,                   Re: Dkt. No. 82
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Kevin Poulsen seeks an award for attorney fees in this Freedom of Information

                                  14   Act case. However, he did not secure a change in the legal relationship between the parties nor

                                  15   prevail on the merits of his arguments. He is not entitled to attorney fees and his motion is

                                  16   DENIED.1

                                  17                                            BACKGROUND

                                  18           The factual and procedural background of this case, as recited in the Court’s March 22,

                                  19   2019 Order granting the government’s motion for summary judgment and denying Poulsen’s

                                  20   motion, is as follows:

                                  21                          Poulsen, contending the Agencies’ [FOIA] responses were
                                                      either untimely or legally deficient, filed this suit on June 19, 2017.
                                  22                  In November 2017, the government moved for summary judgment to
                                                      confirm the adequacy of each Agency’s response. Dkt. No. 31. In
                                  23                  support of that motion, each of the Agencies either affirmed or stated
                                                      in the first instance that they would rely on Glomar to refuse to
                                  24                  confirm or deny the existence of responsive records.
                                  25                         However, due to subsequent disclosures by governmental
                                                      individuals regarding part of the subject matter covered by Poulsen’s
                                  26                  Requests, the government moved to withdraw the motion for
                                  27
                                       1
                                  28    Under Civil Local Rule 7-1(b), this matter is appropriate for resolution without oral argument
                                       and the June 26, 2019 hearing date is VACATED.
                                       summary judgment so that each Agency could determine whether the
                                   1   disclosures “impacted” their response and whether documents
                                       responsive to the request could be acknowledged or produced. Dkt.
                                   2   No. 42. Poulsen objected, but I granted the government’s request due
                                       to concerns of efficiency and orderly adjudication. However, NSA
                                   3   and ODNI represented that their FOIA responses were not impacted
                                       by the disclosures, and they intended to stick with their full Glomar
                                   4   responses. Therefore, I directed the parties to file cross-motions for
                                       summary judgment on the FOIA responses by NSA and ODNI, while
                                   5   the other Agencies were given time to finish their consideration of the
                                       impact of the public disclosures. Dkt. No. 46. The cross-motions with
                                   6   respect to NSA and ODNI were filed and have been pending since
                                       September 5, 2018.
                                   7
                                              On November 11, 2018, the remaining agencies – NSD, OLC,
                                   8   and the FBI – filed their motion for summary judgment. Poulsen
                                       responded on December 7, 2018. In that motion, the government
                                   9   admits that there were two “public acknowledgements” relevant to
                                       Poulsen’s FOIA Requests.
                                  10
                                               The first acknowledgement was in the March 20, 2017
                                  11   Congressional testimony of then-FBI Director James B. Comey,
                                       where Comey confirmed that the FBI had (in July 2016) opened an
                                  12   investigation of “the Russian government’s efforts to interfere in the
Northern District of California




                                       2016 Presidential election[.]” Third Declaration of David M. Hardy
 United States District Court




                                  13   (3rd Hardy Decl., Dkt. No. 66-1) ¶ 12 & n.2. As part of his testimony,
                                       and the “public acknowledgment” that the FBI admits narrowly
                                  14   waived part of its initial Glomar defense, Comey admitted that the
                                       FBI had no records of alleged wiretapping of then-candidate Trump
                                  15   in Trump Tower by the Obama Administration prior to the 2016
                                       presidential election (as referenced in President Trump’s Twitter post
                                  16   on March 4, 2017). Id. ¶ 8.
                                  17          The second acknowledgement resulted from the President’s
                                       declassification of a memorandum prepared by staff of the House
                                  18   Permanent Select Committee on Intelligence (“HPSCI,” the “Nunes
                                       Memo”) and the subsequent release of a different memorandum
                                  19   prepared by certain HPSCI members (the “Schiff Memo”). In light of
                                       the declassification and release, the government acknowledged the
                                  20   existence of Foreign Intelligence Surveillance Act (“FISA”)
                                       applications and orders to conduct surveillance of Carter Page. 3rd
                                  21   Hardy Decl. ¶¶ 17-23.
                                  22           Because of those official acknowledgments, the DOJ does not
                                       maintain a Glomar response for the existence of the Carter Page FISA
                                  23   applications or orders. The FBI and NSD admit that they maintain
                                       some records related to the acknowledged FISA applications and
                                  24   orders; OLC confirmed that it has located no records related to the
                                       acknowledged FISA applications and orders. 3rd Hardy Decl. ¶ 29;
                                  25   Declaration of Patrick N. Findlay (Dkt. No. 66-2) ¶ 20; Second
                                       Declaration of Paul P. Colborn (2nd Colborn Decl., Dkt. No. 66-3) ¶
                                  26   15.
                                  27         As a result, the FBI and NSD processed the acknowledged
                                       documents under FOIA for a limited production to Poulsen and other
                                  28   FOIA requestors.2 Because the DOJ interpreted Poulsen’s FOIA
                                                                         2
                                                      Requests as covering only the initial Carter Page FISA application
                                   1                  (dated October 2016), but not the three renewals, only documents
                                                      related to that first application were processed for release to Poulsen
                                   2                  (although the remainder of the documents/renewals were processed
                                                      for production to other FOIA requestors). 3rd Hardy Decl. ¶ 26. With
                                   3                  respect to the October 2016 application, the DOJ produced 83 pages
                                                      and withheld in full 186 pages relevant to all four applications. Id. ¶¶
                                   4                  27-28.3 The information redacted and withheld in full has been
                                                      withheld under Exemptions 1 (classified and exempt intelligence
                                   5                  information); Exemption 3 (information revealing intelligence
                                                      sources and methods protected by the National Security Act);
                                   6                  Exemptions 7(A), 7(D), and 7(E) (protected law enforcement
                                                      information), and Exemptions 6 and 7(C) (private information). 3rd
                                   7                  Hardy Decl. ¶ 39.
                                   8                          As the information sought by Poulsen was broader than just
                                                      the disclosed-FISA applications and orders, and Poulsen sought other
                                   9                  information related to the Carter Page surveillance, the FBI and NSD
                                                      withheld that additional information under Exemption 7(A). They
                                  10                  assert a partial Glomar refusing to “confirm or deny the existence of
                                                      specific subcategories” of the request as they “relate to Carter Page”
                                  11                  because that would disclose the existence or nonexistence of specific
                                                      types of surveillance results withheld under Exemptions 1, 3, 7(A)
                                  12                  and 7(E). 3rd Hardy Decl. ¶¶ 160-163.
Northern District of California
 United States District Court




                                  13                          Finally, the FBI, NSD, and OLC assert Glomar in regards to
                                                      confirming or denying the existence of non-Carter Page documents
                                  14                  (for any other FISA applications, orders, or other electronic
                                                      surveillance). They contend that confirmation or denial could cause
                                  15                  harms protected by Exemption 1, Exemption 3, Exemptions 7(A) and
                                                      7(E), and for the OLC, Exemption 5. Id.; see also 2nd Colburn Decl.,
                                  16                  ¶¶ 16, 18, 20.
                                  17   March 22, 2019 Order at 4-7.

                                  18          I granted the government’s motions for summary judgment in full and denied Poulsen’s

                                  19   motion. Dkt. No. 78 (March 22, 2019 Order). Judgment was entered on March 22, 2019 and this

                                  20   motion for attorney fees followed. Poulsen argues that he is entitled to fees – despite losing every

                                  21   legal and factual argument he raised – because he “substantially prevailed” when I adopted the

                                  22   government’s proposed processing schedule for the Page FISA materials (that were being released

                                  23   as a result of the post-litigation declassification order) and because he actually secured those Page

                                  24   FISA materials, as did a number of other FOIA requestors.

                                  25          As explained below, unprecedented official disclosures were the catalyst for the production

                                  26   of the Page FISA materials. There is no evidence that the existence of this suit led to the public

                                  27   disclosure of the Page FISA materials. Because no court order changed the legal relationship

                                  28   between the parties or provided Poulsen any relief on the merits of his claims, Poulsen is not
                                                                                         3
                                   1   eligible for an award of attorney fees.

                                   2                                             LEGAL STANDARD

                                   3          Under FOIA, “[t]he court may assess against the United States reasonable attorney fees

                                   4   and other litigation costs reasonably incurred in any case under this section in which the

                                   5   complainant has substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). “[A] complainant has

                                   6   substantially prevailed if the complainant has obtained relief through either—(I) a judicial order,

                                   7   or an enforceable written agreement or consent decree; or (II) a voluntary or unilateral change in

                                   8   position by the agency, if the complainant’s claim is not insubstantial.” Id. § 552(a)(4)(E)(ii). To

                                   9   be eligible under the latter prong, where an agency voluntarily changes its position, the plaintiff’s

                                  10   litigation must have been the “catalyst” for the change, with the following factors relevant to that

                                  11   determination: “(1) ‘when the documents were released,’ (2) ‘what actually triggered the

                                  12   documents’ release,’ and (3) ‘whether [the plaintiff] was entitled to the documents at an earlier
Northern District of California
 United States District Court




                                  13   time.’ ” First Amendment Coal. v. U.S. Dep't of Justice, 878 F.3d 1119, 1129 (9th Cir. 2017)

                                  14   (quoting Church of Scientology of Cal. v. U.S. Postal Serv., 700 F.2d 486, 492 (9th Cir. 1983)).

                                  15          “Once a court deems a party eligible to recover fees and costs, it then exercises its

                                  16   ‘discretion to determine whether the plaintiff is entitled to fees.’” Rosenfeld v. U.S. Dep't of

                                  17   Justice, 904 F. Supp. 2d 988, 994 (N.D. Cal. 2012) (quoting Or. Nat. Desert Ass’n v. Locke, 572

                                  18   F.3d 610, 614 (9th Cir. 2009)). Whether to award fees to a party who is eligible for them “is left

                                  19   to the sound discretion of the trial court.” Church of Scientology, 700 F.2d at 492. Relevant facts

                                  20   to be considered include, but are not limited to, “(1) the benefit to the public, if any, deriving from

                                  21   the case; (2) the commercial benefit to the complainant; (3) the nature of the complainant’s

                                  22   interest in the records sought; and (4) whether the government’s withholding of the records sought

                                  23   had a reasonable basis in law.” Id.

                                  24                                               DISCUSSION

                                  25   I.     FEE ELIGIBILITY DUE TO A JUDICIAL ORDER
                                  26          Poulsen argues that he is entitled to fees as a prevailing plaintiff because, following a Case

                                  27   Management Conference, I entered a minute order adopting defendants’ proposed schedule for the

                                  28   review and production of the Page FISA materials. Dkt. No. 46 (3/27/2018 Civil Minutes).
                                                                                          4
                                   1          In making this argument, Poulsen relies on a line of cases concluding that where a court

                                   2   order requires an agency to process or produce records by a date certain to a FOIA plaintiff, “even

                                   3   when voluntarily agreed to by the government,” the orders changed the legal status between the

                                   4   parties and those orders “are sufficient to make plaintiffs eligible for attorneys’ fees under FOIA.”

                                   5   Jud. Watch, Inc. v. F.B.I., 522 F.3d 364, 370 (D.C. Cir. 2008); see also id. at 366 (where agency

                                   6   failed to respond to FOIA requests but agreed post-FOIA lawsuit filing and post-amendment to

                                   7   produce requested records after redaction, and court entered stipulated agreements in the docket

                                   8   memorializing those agreements, attorney fees were warranted); Davy v. C.I.A., 456 F.3d 162, 164

                                   9   (D.C. Cir. 2006) (where agency issued a Glomar response, plaintiff filed suit, and the parties

                                  10   entered a Joint Stipulation for the production of responsive documents, the Joint Stipulation

                                  11   requiring production of specific documents by a date certain entitled plaintiff to fees despite

                                  12   government’s “voluntary change in conduct”); Citizens for Resp. and Ethics in Washington v. U.S.
Northern District of California
 United States District Court




                                  13   Dept. of J., 820 F. Supp. 2d 39, 41 (D.D.C. 2011) (where agency failed to respond to FOIA

                                  14   requests, plaintiff filed suit, and the court issued an order requiring agency to “complete its

                                  15   processing and produce certain responsive documents by a specified date,” the order changed the

                                  16   legal relationship between the parties and provided plaintiff some relief on the merits, plaintiff was

                                  17   entitled to fees); Elec. Priv. Info. Ctr. v. Fed. Bureau of Investigation, 72 F. Supp. 3d 338, 342

                                  18   (D.D.C. 2014) (plaintiff filed suit “[a]fter receiving no substantive response from the FBI

                                  19   regarding its FOIA requests,” and following initiation of the lawsuit the agency produced

                                  20   documents and the government stipulated to court-adopted dates to produce remaining

                                  21   information, plaintiff was entitled to fees); Jud. Watch, Inc. v. U.S. Dept. of J., 774 F. Supp. 2d

                                  22   225, 227 (D.D.C. 2011) (where plaintiff filed suit after “having received no response from DOJ,”

                                  23   and shortly after filing, the parties stipulated to an end date for production of records and a Vaughn

                                  24   index, plaintiff was entitled to fees); see also Dorsen v. United States SEC, 15 F. Supp. 3d 112,

                                  25   120 (D.D.C. 2014) (plaintiff prevailed where FOIA suit prompted additional or speedier release of

                                  26   documents); but see Pohl v. U.S. E.P.A., CIV.A. 09-1480, 2012 WL 762083, at *14 (W.D. Pa.

                                  27   Mar. 7, 2012) (order “merely memorialized the representations of Government counsel during a

                                  28   case management conference concerning the period needed to review the research data . . . before
                                                                                          5
                                   1   production . . . did not change the legal relationship of the parties”).

                                   2          The theory underlying the decisions finding eligibility for fees is that, prior to the

                                   3   scheduling orders, the government was under no court ordered-deadline to process information or

                                   4   produce anything. But in each of those cases, either by force of the court or by voluntary

                                   5   agreement of the government, there was a change in the government’s position from the

                                   6   administrative processing/appeal period (e.g., the agency refused to produce documents, refused to

                                   7   redact documents, or refused or otherwise failed to comply with the response deadlines mandated

                                   8   under FOIA) to the position of the government in the litigation period (e.g., where the government

                                   9   voluntarily or was ordered by the court to process and/or produce documents by a date certain).

                                  10   The scheduling orders, therefore, changed the parties’ legal relationship that existed prior to the

                                  11   lawsuit and put the government under sometimes voluntary but sanction-enforceable requirements.

                                  12          Here, on the other hand, there was no change in the government’s legal position with
Northern District of California
 United States District Court




                                  13   respect to Poulsen from before or during the litigation due to the existence of this lawsuit. From

                                  14   the inception of the case through the first round of summary judgment briefing, the government

                                  15   broadly asserted Glomar. It would have continued to assert Glomar but for two limited official

                                  16   acknowledgements, related to the March 20, 2017 Congressional testimony of then-FBI Director

                                  17   James B. Comey and to the President’s declassification of a memorandum prepared by staff of the

                                  18   House Permanent Select Committee on Intelligence (“HPSCI,” the “Nunes Memo”) and the

                                  19   subsequent release of a different memorandum prepared by certain HPSCI members (the “Schiff

                                  20   Memo”). These acknowledgements made the government reassess its pre-litigation stance (with

                                  21   respect to Comey’s testimony) and its stance on the first round of summary judgment briefing

                                  22   (with respect to the declassification of the Page FISA materials). These disclosures were

                                  23   acknowledged by both the government and Poulsen as “unprecedented” and were wholly unrelated

                                  24   to the existence of this or any of the related FOIA litigation.

                                  25          In light of these circumstances occurring outside of the litigation but which required the

                                  26   government to change its position on official acknowledgements, my scheduling order adopted the

                                  27   government’s suggestion of when it would be able to process and produce the Page FISA

                                  28   materials. Had the government opposed processing and production of the Page FISA materials
                                                                                          6
                                   1   despite the official acknowledgments and been forced to do so because of this case, then Poulsen

                                   2   could obtain attorney fees. The facts here are unique and materially different from the cases on

                                   3   which Poulsen relies. They are all distinguished by the parties’ changed legal relationship as a

                                   4   result of the litigation. That is not what happened here. My March 27, 2018 minute order does

                                   5   not entitle Poulsen to fees.

                                   6   II.    FEE ELIGIBILITY DUE TO VOLUNTARY CHANGE IN GOVERNMENT’S
                                              POSITION
                                   7
                                              Poulsen also argues that he is eligible for fees under the catalyst theory because the
                                   8
                                       existence of this (and arguably the other parallel FOIA lawsuits) caused the government’s change
                                   9
                                       in position and the release of the Page FISA materials. Under this theory, “where an agency
                                  10
                                       voluntarily changes its position, the plaintiff’s complaint must have been the ‘catalyst’ for the
                                  11
                                       change, with the following factors relevant to that determination: ‘(1) when the documents were
                                  12
Northern District of California




                                       released, (2) what actually triggered the documents’ release, and (3) whether [the plaintiff] was
 United States District Court




                                  13
                                       entitled to the documents at an earlier time.’” Kopp v. U.S. Secret Serv., 18-CV-04913-JCS, 2019
                                  14
                                       WL 2327933, at *3 (N.D. Cal. May 31, 2019) (quoting First Amendment Coal. v. U.S. Dep't of
                                  15
                                       Justice, 878 F.3d 1119, 1129 (9th Cir. 2017) (further internal quotations omitted); see also First
                                  16
                                       Amend. Coalition, 878 F.3d at 1130 (concluding that plaintiff’s litigation “triggered the release of
                                  17
                                       additional or key documents”).2
                                  18
                                              Here, as noted above, the government’s change in position – from its full Glomar to its
                                  19
                                       partial Glomar (for the FBI, NSD and OLC) and release of the Page FISA materials – was not
                                  20
                                       caused by this lawsuit (or the parallel lawsuits) but by the unprecedented declassification decision
                                  21
                                       of the President. In these circumstances, Poulsen’s lawsuit was not a catalyst for the government’s
                                  22
                                       changed position. The lead opinion in First Amendment Coalition underscores the need for the
                                  23
                                       catalyst causation requirement because “[t]here may be a host of reasons why the Government has
                                  24
                                       voluntarily released information after the filing of a FOIA lawsuit. One obvious example is that
                                  25

                                  26
                                  27
                                       2
                                         There is some debate whether “causation” is required and, if so, how much causal connection
                                       stemming from the split decision of the Ninth Circuit panel in the First Amendment Coalition
                                  28   case. See Opposition at 9 n.3; Reply at 8-9. However, as the Kopp decision recognized, the
                                       lawsuit must have been the “catalyst” and therefore caused the government’s change of position.
                                                                                        7
                                   1   previously classified information may have subsequently become unclassified for reasons having

                                   2   nothing to do with the litigation.” First Amend. Coalition, 878 F.3d at 1128.

                                   3           Similarly, in Brayton v. Off. of the U.S. Trade Rep., 641 F.3d 521 (D.C. Cir. 2011), where

                                   4   motions for summary judgment had been filed but not yet ruled on, the agency voluntarily

                                   5   declassified a document covered by the FOIA suit, apparently because European partners agreed it

                                   6   could be disclosed. Id. at 524. The district court’s decision to deny fees was affirmed by the D.C.

                                   7   Circuit because the government’s initial position – that the classified document was exempt from

                                   8   disclosure – was correct on the merits and, therefore, the plaintiff was not a “prevailing party”

                                   9   entitled to fees. Id. at 528 (“the fact that their initial nondisclosure decision rested on a solid legal

                                  10   basis creates a safe harbor against the assessment of attorney fees”). Here the government’s

                                  11   Glomar assertions – modified in part after the acknowledgments and declassification

                                  12   determinations – were sustained in full. But for the acknowledgements and declassification
Northern District of California
 United States District Court




                                  13   determinations, the fuller Glomar assertions would have been appropriate. See March 22, 2019

                                  14   Order at 26-28, 33 (upholding Glomar responses, as modified by official acknowledgments).

                                  15           Poulsen attempts to distinguish Brayton and First Amendment Coalition by arguing that in

                                  16   neither of those cases was there a scheduling order imposed on the government requiring it to

                                  17   process and produce the declassified document by a date certain. Reply at 9. But the

                                  18   government’s agreement to process the FISA materials was not caused by the existence of this

                                  19   lawsuit. Nor did this lawsuit or any order of mine rectify a failure to adequately respond to or

                                  20   process Poulsen’s FOIA requests and, thereby, change the legal positions of the parties. My

                                  21   minute order simply acknowledged the government’s changed position in light of unprecedented

                                  22   post-filing disclosures and adopted the government’s reasonable timeframe for production in light

                                  23   of the changed circumstances. Neither the lawsuit nor my Order caused the government to agree

                                  24   to process and produce the FISA related materials; the internal declassification decisions following

                                  25   the limited acknowledgements did. There is no evidence that Poulsen’s suit was the catalyst for or

                                  26
                                  27

                                  28
                                                                                           8
                                   1   otherwise caused that processing and release, and he is not entitled to attorney fees.3

                                   2                                            CONCLUSION

                                   3          For the foregoing reasons, Poulsen’s motion for attorney fees is DENIED.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 21, 2019

                                   6

                                   7
                                                                                                    William H. Orrick
                                   8                                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       3
                                         Because I conclude that Poulsen is not “eligible” for fees, I need not reach whether he is
                                       “entitled” to fees and if so the reasonable amount of those fees. However, I note that the fourth
                                  26   factor used to assess entitlement – the reasonableness of the government’s position – weighs in the
                                       government’s favor on the unique record of this case. The government’s legal positions were
                                  27   affirmed throughout and would have been fully affirmed but for the intervening official
                                       acknowledgments and the government’s request to withdraw its motion for summary judgment to
                                  28   allow for processing and production of the Page FISA materials and the more limited Glomar
                                       responses in light of the acknowledgements.
                                                                                         9
